FILED
                             NOT FOR PUBLICATION                            JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT C. JIMENEZ,                               No. 11-17037

               Plaintiff - Appellant,            D.C. No. 3:09-cv-02328-SI

  v.
                                                 MEMORANDUM *
DR. ROWE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Robert C. Jimenez appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004), and we affirm.

      The district court properly granted summary judgment because Jimenez

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent in determining whether to continue his Hepatitis C

treatment. See id. at 1058 (prison officials act with deliberate indifference only if

they know of and disregard an excessive risk to inmate health, and a difference of

opinion concerning the appropriate course of treatment does not amount to

deliberate indifference); Rodriguez v. Maricopa Cnty. Cmty. Coll. Dist., 605 F.3d

703, 711 (9th Cir. 2010) (defendant is entitled to qualified immunity if there is no

constitutional violation).

      We do not consider issues raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    11-17037